Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00331-CV

                  FW SERVICES INC. d/b/a Pacesetter Personnel Services,
                                    Appellant

                                               v.

                                      Seth MCDONALD,
                                           Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-14224
                       Honorable Mary Lou Alvarez, Judge Presiding

      BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s order denying the
appellant’s motion to compel is REVERSED, and judgment is RENDERED granting the motion
to compel. The cause is REMANDED to the trial court for further proceedings consistent with
this court’s opinion, including the granting of an appropriate stay.

       SIGNED January 29, 2020.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice